Citation Nr: 1401676	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA, that, in pertinent part, denied the benefit sought on appeal.

A Board hearing the Veteran requested was scheduled for October 31, 2012.  Prior to the hearing, however, via an October 2012 telephone conversation with the RO, the Veteran cancelled and withdrew his hearing request.

In addition to the paper file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no records pertinent to the appeal that are not also in the paper file.

The Board remanded the case in April 2013 to the Appeals Management Center (AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the April 2013 Board remand.

2.  The preponderance of the evidence of record shows the Veteran's currently diagnosed tinnitus did not have its clinical onset in active service nor is it causally related to his active service.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  As noted in the Introduction, the Board remanded the case for additional medical input and any evidence the Veteran wished considered, to include additional input from his private physician, Dr. F.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition 
testing).  The AMC arranged the examination as directed.  The Veteran submitted additional argument in November 2013 but no additional input from Dr. F.  For the reasons set forth above, the Board finds VA has also complied with the VCAA assistance requirements.  38 C.F.R. § 3.159(c).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic organic diseases of the central nervous system, to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 
In light of the VA General Counsel's discussion of tinnitus, the Board deems the Veteran's claimed tinnitus to constitute an organic disease of the central nervous system that is eligible for presumptive service connection.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.307(a) and 3.309(a).    This means the Board must also consider any evidence of continued symptomatology of the Veteran's tinnitus.  See Walker, 708 F.3d 1331.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran indicated on his formal claim, VA Form 21-526, that his tinnitus had its onset in 1968.  He indicated on his Substantive Appeal, VA Form 9, that it had bothered him ever since his military service, and he only recently learned that he could seek VA benefits.

At an October 2009 VA examination, the Veteran reported that his Military Occupation Specialty was aircraft engine mechanic, and he was stationed at Vandenberg Air Force Base, CA.  He worked on aircraft engines while other aircraft were running around him.  He also volunteered for missile watch about once a month, where he was exposed to missile noise.  The Veteran reported further that he had recurrent tinnitus in both ears that occurred a few times a week and lasted a few minutes.  He reported he first noticed it 10 years earlier, and that it had become louder and more often over the prior 10 years.  When in quiet, it had become louder and more often.  It sounded like a buzzing or a ringing, and that it interfered with his sleep.  He always hears the tinnitus when it is quiet.  At this examination the examiner diagnosed a moderate to profound mixed hearing loss which she opined was not causally related to the Veteran's active service.  The examiner did not explicitly diagnose tinnitus, but the diagnosis was clearly implied.  Hence, the first prong for service connection is shown-a currently diagnosed disorder or disability.

As indicated earlier, tinnitus is eligible for presumptive service connection.  Thus, the Board considers whether the Veteran manifested tinnitus, at least to a compensable degree, either in service or within one year of his separation.

As noted earlier, the Veteran noted on his Form 21-526 that his tinnitus started in service; and, as noted on his Form 9, he continued to experience tinnitus from that time.  The Board acknowledges that the average lay person is capable of identifying tinnitus, or a ringing in the ear.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau, 492 F. 3d 1372.  Indeed, there is no clinical test to confirm or disprove the disorder.  As a result, it general is diagnosed on the basis of a patient's reported history and any other available evidence.    Further, as set forth above, the evidence of record shows the place and circumstances of the Veteran's service are consistent with his assertion of in-service noise exposure.  See 38 U.S.C.A. § 1154(a).  Hence, if the Board deems the Veteran's assertions credible, they are sufficient to prove his claim.  From the evidence of record, however, the Board finds that the Veteran's assertions are not credible.

The Veteran asserts his tinnitus started in 1968, approximately one year after an audiologic examination showed his hearing to be normal.  Contrary to the Veteran's assertion, however, as noted earlier, he did not report any complaints or history of ringing in his ears, or tinnitus, on his December 1969 report of medical history.  Further, as noted in the October 2009 examination report, the Veteran reported to the examiner that the onset of his tinnitus was in 1999.  The Board finds the Veteran's actions or statements, his answers on his 1969 report of medical history, closest in time to the claimed event more credible than his claim many years later, when a secondary incentive is present.  Thus, the Veteran's contemporaneous denial at the December 1969 examination of a tinnitus, combined with the objective audio examination, convinces the Board that the Veteran is not credible when he asserts his tinnitus started in service.  The Board finds likewise as concerns the one-year presumptive period, where-again, the only available evidence is the Veteran's lay assertions.  Notwithstanding the Veteran's notation on the Form 21-526, and the assertion in his Form 9, the October 2009 VA examination report reflects the Veteran reported the onset of his tinnitus as well beyond one year after his discharge from active service.  The Veteran's reported 10-year history of his tinnitus at the 2009 examination is patently inconsistent with his earlier assertions but yet consistent with the other evidence of record, e.g., the service treatment records and his exit examination results.

Hence, the Board finds the Veteran's tinnitus history as reported at the October 2009 VA examination more credible than his assertions of an earlier onset.  Therefore, the preponderance of the evidence shows no tinnitus at the time the Veteran separated or within one year afterwards.  Thus, there is no factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a).  In light of this finding, whatever report of continuous symptomatology the Veteran may report, the Board finds it would be from a date several years removed from April 1971, the one-year anniversary of his separation from active service, and thereby of de minimus significance.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.

Turning to the question of direct service connection on a non-presumptive basis, the examiner at the October 2009 examination did not provide a nexus opinion on the Veteran's diagnosed tinnitus.  Thus, the Board remanded for that purpose.

The June 2013 report reflects the examiner confirmed review of the claims file in October 2009 and again in June 2013, including the Veteran's reported history of his tinnitus.  The examiner noted that, upon discharge from active service in 1969, the Veteran's hearing continued to be within normal limits in both ears, with no threshold shift.  The examiner opined the Veteran's tinnitus was not caused by in-service noise exposure, or any other in-service activity.  The examiner's noted rationale for the opinion was the Veteran's reported onset of tinnitus in 1999, many years after he left the military, the absence of any complaints of tinnitus in the Veteran's service treatment records, and the fact that there were no threshold shifts indicated on the hearing test conducted at the physical examination for discharge from active service.

In November 2009, the Veteran submitted a report from his private ENT physician, A.J.F., M.D.  Dr. F's September 2009 letter notes the Veteran's service history and that, during the Veteran's active service he developed hearing loss and tinnitus due to his in-service noise exposure.  Based on his physical examination of the Veteran, Dr. F's diagnosis was the same as the VA examiner's, a moderate to profound mixed hearing loss.  Dr. F also noted the typanograms of the tests he conducted were flat and revealed absent reflexes.  Dr. F noted that there was no question that the Veteran's hearing loss and tinnitus were a direct result of his active service.

Initially, the Board finds that, while the Veteran is competent to identify or observe tinnitus, opining on the etiology of it is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1).  Thus, to the extent that he asserts his personal opinion that his tinnitus is causally connected to his active service, such contentions do not constitute probative evidence.  See Jandreau, 492 F. 3d 1372.

The Board also notes the general literature the Veteran submitted in support of his claim.  In this regard, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The Board infers that the VA examiner and Dr. F are familiar with the medical literature.  The Board will now consider the conflicting medical opinions.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it more weight solely on that basis.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Upon review of the evidence of record, the Board accords significantly greater weight to the opinion of the VA examiner.  The Veteran asked on his Form 9 how VA could reject the opinion of an expert ENT physician?  The primary reason, as noted in his letter, is because Dr. F primarily based his opinion on the history the Veteran reported to him, which was that his hearing loss and tinnitus started during his active service.  The Board is fully aware that a medical opinion may not be rejected solely because it is based on a patient's reported history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  On the other hand, such an opinion is no better than the accuracy or credibility of the reported history.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  As discussed earlier, and again incorporated here by reference, the Board deems the Veteran's reported history not credible, which means Dr. F's opinion is entitled to minimal weight-through no fault of Dr. F, the Board might add.

Beyond primary reliance on the Veteran's reported history, Dr. F did not provide a rationale for his opinion.  Although Dr. F opined there was no question the hearing loss and tinnitus were the direct result of the Veteran's in-service noise exposure, the only apparent basis for his opinion is the Veteran's reported history.  A medical opinion may not be rejected solely because the physician had no access to the claims file.  See Nieves-Rodriguez, 22 Vet. App. 295.  Access to the claims file is, however, a valid factor for consideration when assessing the weight to accord a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Without access to the claims file, Dr. F was unaware of the Veteran's reported almost-30-year gap between his in-service noise exposure and the onset of the Veteran's hearing loss and tinnitus.  Moreover, the Board must also infer Dr. F was unaware of the audiology examination conducted just prior to the Veteran's separation from active service, since he did not mention it.  Access to the claims file aside, however, neither did Dr. F note or discuss the Veteran's post-service noise exposure history or the potential role of the natural aging process.  As set forth above, the VA examiner addressed all of those facets of the Veteran's history.  Hence, the Board finds the VA examiner's opinion more persuasive.  See Nieves-Rodriguez, 22 Vet. App. 295.

As noted in the discussion of the VCAA, the Board remand informed the Veteran he could obtain and submit additional input or explanation from Dr. F.  See Savage, 24 Vet. App. at 270.  In his December 2013 submission, the Veteran listed the instances of his in-service noise exposure and related that he did not recall having worn hearing protection.  There were no further submissions from Dr. F.  The Veteran's December 2013 submission is cumulative of his prior arguments; and, it does not change the Board's finding on his credibility.

For the foregoing reasons, service connection is not warranted for the Veteran's tinnitus in this case.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


